UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4380



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EDWARD LEE WATKINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:05-cr-00258-D)


Submitted:   November 6, 2007          Decided:     November 21, 2007


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Edward        Lee     Watkins       appeals     the     district     court’s

revocation    of    his        supervised      release       and   imposition     of   a

twenty-four month prison term.                 On appeal, Watkins contends his

revocation sentence was plainly unreasonable because it exceeded

his policy statement range of four to ten months.                      We affirm.

           This     court       will     affirm       a   sentence    imposed     after

revocation of supervised release if it is within the prescribed

statutory range and not plainly unreasonable.                       United States v.

Crudup, 461 F.3d 433, 439 (4th Cir. 2006), cert. denied, 127 S. Ct.

1813   (2007).      In    making       this    determination,       the   court   first

considers whether the sentence is unreasonable.                     Id. at 438.     This

initial   inquiry     takes       a    more     deferential        appellate    posture

concerning issues of fact and the exercise of discretion than

reasonableness review for guidelines sentences.                      United States v.

Moulden, 478 F.3d 652, 656 (4th Cir. 2007)(citations omitted).

           While    the        district       court   must    consider    the     policy

statements contained in Chapter Seven of the Sentencing Guidelines

as “helpful assistance,” and the statutory requirements and factors

applicable to revocation sentences under 18 U.S.C. §§ 3553(a),

3583, the court ultimately has broad discretion to revoke the

previous sentence and impose a term of imprisonment up to the

statutory maximum.         Crudup, 461 F.3d at 438-39.                The court must

provide a statement of reasons for the sentence imposed, as with


                                          - 2 -
the typical sentencing procedure, but this statement need not be as

specific as has been required for departing from a traditional

guidelines range.       Moulden, 478 F.3d at 657.        Only if this modified

“reasonableness” analysis leads us to conclude that the sentence

was unreasonable, do we ask whether it is “plainly” so.              Id.

               Watkins began serving his term of supervised release on

July 27, 2005.       On October 6, 2005, his term of supervised release

was modified to include halfway house placement and mental health

treatment because Watkins had been charged with second degree

trespass.       On August 4, 2006, Watkins tested positive for cocaine

use.       On March 19, 2007, a probation officer filed a second amended

motion for revocation of Watkins’ supervised release, citing six

violations,       including   three   that    occurred    after   Watkins   was

released from custody pending his revocation hearing.*

               Watkins admitted the violations and asked the court to

consider a six-month halfway house placement.              The district court

acknowledged that Watkins’ policy statement range was four to ten

months, but concluded that a sentence of twenty-four months, the



       *
      The probation officer alleged: (1) Watkins used a controlled
substance on February 12, 2007; (2) Watkins failed to participate
as directed in a substance abuse treatment program by failing to
attend counseling sessions on ten occasions between October 2006
and February 2007; (3) Watkins failed to perform community service
and had only completed 28.45 of the 200 hours ordered; (4) Watkins
used cocaine on March 15, 2007; (5) Watkins consumed alcohol on
March 14, 2007; and (6) Watkins failed to follow the probation
officer’s instructions not to leave the probation office after
testing positive for cocaine use on March 15.

                                      - 3 -
statutory maximum, was appropriate. See U.S. Sentencing Guidelines

Manual § 7B1.4; 18 U.S.C. § 3565(a)(2)(2000).

           Watkins contends the increase in his sentence above the

policy statement range was plainly unreasonable. We disagree. The

district court considered the policy range under Chapter Seven, but

sentenced Watkins to the statutory maximum based on his need for

mental health and substance abuse treatment and on his pattern of

repeated violations.   It was reasonable for the court to take into

account not only the severity of Watkins’ most severe violation,

but also the number of violations.        See Moulden, 478 F.3d at 658.

           We therefore affirm Watkins’ sentence.        We dispense with

oral   argument   because   the   facts    and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                  - 4 -